927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WESTERN UNION CORPORATION, Petitioner,v.Melvin PECK and Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.WESTERN UNION CORPORATION, Petitioner,v.Melvin PECK and Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
Nos. 90-1329, 90-1487.
United States Court of Appeals, District of Columbia Circuit.
Feb. 28, 1991.

DISMISSED.
Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions to dismiss, and the response thereto, the motion to transfer and consolidate petitions for review, the response thereto, and the reply, and the motion to consolidate, it is


2
ORDERED that the motions to dismiss be granted.  The Benefit Review Board's orders remanding the case for further proceedings are not final for purposes of judicial review.    See WMATA v. Director, Office of Workers' Comp. Program, 824 F.2d 94, 95 (D.C.Cir.1987) (per curiam) (BRB decision remanding case to ALJ for determination of damages and further factfinding not final and hence not immediately appealable);  Am.  Hawaii Cruises v. Skinner, 893 F.2d 1400, 1402 (D.C.Cir.1990) (per curiam) (district court's remand order not final despite dismissal of court action).  It is


3
FURTHER ORDERED that all remaining motions be dismissed as moot.


4
The Clerk is directed to enter this order on the docket of both No. 90-1329 and No. 90-1487.


5
The Clerk is further directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.